Case: 14-60753     Document: 00513519644    Page: 1   Date Filed: 05/24/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 14-60753
                               Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 24, 2016
SONIA RAMOS-LOPEZ,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                            Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                            Respondent


                      Petitions for Review of an Order of the
                          Board of Immigration Appeals


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
HAYNES, Circuit Judge:
      Sonia Ramos-Lopez, a native and citizen of Guatemala, petitions this
court to review the decisions of the Board of Immigration Appeals (BIA) that
(1) dismissed her appeal from an immigration judge’s denial of her motion to
reopen in absentia removal proceedings and (2) denied her subsequent motion
for reconsideration. In support of her first claim, Ramos-Lopez contends that
she presented evidence of changed country conditions that was material and
unavailable in 1998. Specifically, she argues that her evidence showed that
the violence against women in Guatemala has escalated and is now called
femicide or feminicide; that the country has remilitarized since the election of
    Case: 14-60753      Document: 00513519644        Page: 2    Date Filed: 05/24/2016


                                    No. 14-60753

a new president, Otto Perez Molina; 1 and that she is at risk due to her brother-
in-law’s past involvement with a drug cartel. Also, she contends that the BIA
violated her due process rights by failing to consider all of the evidence she
submitted. Next, Ramos-Lopez contends that she made a prima facie showing
of her eligibility for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Despite this showing, she contends that
the BIA failed to consider all of the evidence and her application for CAT relief.
      We review “the denial of a motion to reopen under a highly deferential
abuse-of-discretion standard.” See Barrios-Cantarero v. Holder, 772 F.3d 1019,
1021 (5th Cir. 2014) (citation omitted). There is no dispute that Ramos-Lopez
filed her motion to reopen well beyond the 90-day period set forth in 8 U.S.C.
§ 1229a(c)(7)(C)(i). However, there are no time or number limitations on filing
motions to reopen if the reason for the motion is to apply for asylum,
withholding of removal, or CAT relief and the motion “is based on changed
country conditions arising in the country of nationality . . . if such evidence is
material and was not available and would not have been discovered or
presented at the previous proceeding.”               § 1229a(c)(7)(C)(ii); 8 C.F.R.
§ 1003.23(b)(4)(i).
      Although the documents Ramos-Lopez submitted with her motion to
reopen indicate that the number of women murdered in Guatemala has
increased and decreased at various intervals over the years and that the
number murdered has more recently been increasing, Ramos-Lopez did not
compare, in any meaningful way, the conditions existing when she filed her
motion to reopen in 2013 with those at the time of her 1998 removal hearing
and how those general conditions relate to her specific claims. Therefore, as to



      Perez Molina subsequently resigned following his arrest on corruption charges, and
      1

Jimmy Morales was elected president in October of 2015, taking office in January of 2016.


                                           2
    Case: 14-60753    Document: 00513519644     Page: 3   Date Filed: 05/24/2016


                                 No. 14-60753

her claims of femicide, she has failed to present material evidence of changed
country conditions. See § 1229a(c)(7)(C)(ii); Panjwani v. Gonzales, 401 F.3d
626, 632–33 (5th Cir. 2005).
      Likewise, as to her assertions regarding the remilitarization of
Guatemala after the election of Otto Perez Molina, her briefing does not
compare, in any meaningful way, the conditions in 1998 and 2013.             See
Panjwani, 401 F.3d at 632–33. Her claim regarding her brother-in-law’s past
involvement with a drug cartel is also unavailing as it shows only a change in
her personal circumstances. See Zhao v. Gonzales, 440 F.3d 405, 407 (7th Cir.
2005). Thus, as to these issues, Ramos-Lopez has failed to present material
evidence of changed country conditions. See § 1229a(c)(7)(C)(ii); Panjwani, 401
F.3d at 632–33.
      In light of the foregoing and the heavy burden to show changed country
conditions for purposes of reopening immigration proceedings, see Altamirano-
Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir 2006), the BIA did not abuse its
discretion in agreeing with the immigration judge that Ramos-Lopez had not
made the required showing, see Panjwani, 401 F.3d at 632–33. Because the
BIA did not abuse its discretion, this court need not reach Ramos-Lopez’s
claims regarding her eligibility for asylum, withholding of removal, and relief
under the CAT. Ramos-Lopez also cannot establish a due process violation
because “there is no liberty interest at stake in a motion to reopen.”
Altamirano-Lopez, 435 F.3d at 550–51.
      Finally, we lack jurisdiction to consider Ramos-Lopez’s claim regarding
the BIA’s denial of her motion for reconsideration because she filed an untimely
petition for review of that decision. The BIA issued its decision on January 30,
2015. The letter accompanying the BIA decision clearly stated: “any petition
for review of the attached decision must be filed with and received by the



                                       3
    Case: 14-60753      Document: 00513519644     Page: 4   Date Filed: 05/24/2016


                                  No. 14-60753

appropriate court of appeals within 30 days of the date of the decision.” Under
8 U.S.C. § 1252(b)(1), a “petition for review must be filed not later than 30 days
after the date of the final order of removal.”           This filing deadline is
jurisdictional. Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).
Separate petitions for review are required to challenge the resolution of each
motion to reopen and reconsider. See Kane v. Holder, 581 F.3d 231, 237 n.14
(5th Cir. 2009) (observing that “the statutory text . . . contemplates the filing
of separate petitions for review following both the BIA’s initial order and the
resolution of any subsequent motion to reconsider or reopen”); see also Tarango
v. Holder, 592 F. App’x 293, 295 & n.3 (5th Cir. 2014) (observing that separate
petitions are required for subsequent motions), cert. denied, 135 S. Ct. 2873
(2015). Thirty days from January 30, 2015, was March 1, 2015, a Sunday, so
the petition for review was due on Monday, March 2, 2015. See FED. R. APP. P.
26(a).
         Ramos-Lopez concedes that her petition for review was not received in
this court until the next day, March 3. Instead, she argues that her petition
was timely under the three-day enlargement period of Federal Rule of
Appellate Procedure 26(c). By its terms, Rule 26(c) applies only to actions
triggered by “service.” FED. R. APP. P. 26(c) (“When a party may or must act
within a specified time after service, 3 days are added after the period would
otherwise expire . . . .” (emphasis added)). Section 1252(b)(1) does not mention
“service”; the trigger date for filing is the “date of the final order of removal.”
8 U.S.C. § 1252(b)(1). Thus, Rule 26(c) does not apply to enlarge the period in
§ 1252(b)(1). See Mounivong v. I.N.S., 49 F.3d 728, 1995 WL 103624, at *1 (5th
Cir. 1995) (unpublished) (holding under a prior immigration statute that Rule
26(c) did not enlarge the period for filing a petition for review of the BIA’s
decision because Rule 26(c) refers to service, while the time for filing under the



                                        4
     Case: 14-60753      Document: 00513519644        Page: 5    Date Filed: 05/24/2016


                                     No. 14-60753

statute at issue commenced upon “the date of the issuance” of the final
deportation order); 2 Nahatchevska v. Ashcroft, 317 F.3d 1226, 1227 (10th Cir.
2003) (dismissing a petition for failure to timely file a petition for review under
§ 1252(b)(1) and similarly rejecting an argument that Rule 26(c) enlarged the
time for filing the petition); cf. Lashley v. Ford Motor Co., 518 F.2d 749, 750
(5th Cir. 1975) (providing a similar analysis of Rule 26(c) and the FED. R. APP.
P. 4(a) filing period); see also FED. R. APP. P. 26(b)(2). Ramos-Lopez’s March 3
filing was untimely, and we lack jurisdiction to review the BIA’s denial of the
motion for reconsideration. Navarro-Miranda, 330 F.3d at 676 (dismissing
where petition was timely mailed by counsel but received after the deadline).
      Accordingly, the petition for review is DENIED in part and DISMISSED
in part for lack of jurisdiction.




      2  Although Mounivong is an unpublished decision, it is precedential under our local
rules. 5TH CIR. R. 47.5.3.


                                            5